Case: 3:19-cv-50160 Document #: 1-1 Filed: 07/17/19 Page 1 of 6 PageID #:5




                                                                                                                               STATE OF ILLINOIS
                                                                                                        IN THE CIRCUIT COURT OF THE 17 TH JUDICIAL CIRCUIT
                                                                                                                      COUNTY OF WINNEBAGO


                                                                     KINGDOM AUTHORITIES
                                                                                                                                             )
                                                                    INTERNATIONAL MINISTRIES,
                                                                                                                                             )
                                                                                                           Plaintiff,                        )
                                                                                     vs.
                                                                                                                                             )           NO. 2019 L 199
                                                                                                                                             )
                                                                    CHURCH MUTUAL INSURANCE
                                                                                                                                             )
                                                                    COMPANY,
                                                                                                                                             )
                                                                                                           Defendant.
                                                                                                                                             )


                                                                                                                                   SUMMONS

                                                                    To:       Church Mutual Insurance Company, 1 1405 North Community House Road, Charlotte, NC 28277

                                                                             YOU ARE HEREBY SUMMONED and required to file an answer in this case, or otherwise file your appearance,
                                                                                                                                                                                             in
                                                                    the office ofthe Clerk ofthis Court, Winnebago County Courthouse, 400 W. State St, Rockford, Illinois, within
                                                                                                                                                                                  30 days after
                                                                    service of this summons, not counting the day of service. IF YOU FAIL TO DO SO, A JUDGMENT OR DECREE
                                                                                                                                                                                      BY
                                                                    DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF ASKED IN THE COMPLAINT.

                                                                    This case is set for a Case Management conference in courtroom                     on        ^ ^ '^01 ®              am . FAILURE
                                                                    TO APPEAR MAY RESULT IN THE CASE BEING DISMISSED OR AN ORDER OF DEFAULT BEING ENTERED.

                                                                              E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                                                                                                                                                                        create an
                                                                   account with an e-fihng service provider. Visit http://efile.illinoiseourts.gov/ServicerProviders.htm to leam more
                                                                                                                                                                                        and to select a
                                                                   service provider. If you need additional help or have trouble e-filirig, visit http://wwwj'llinoi'scourts.Bov/FAO/gethelp.asp
                                                                                                                                                                                                 , or
                                                                   talk with your local circuit clerk's office.

                                                                   To the officer:
                                                                            This summons must be returned by the officer or other person to whom it was given for service, with endorsement
                                                                                                                                                                                               of
                                                                   service and fees, if any, immediately after service. This summons may not be served later than three (3) days before
                                                                                                                                                                                        the day for
                                                                   appearance. If service cannot be made, this smnmoiN sHaii                                   th*                         served later than
                                                                   30 days after its issuance.                            I1        „««««,                  6/12/2019
                                                                                                                                                    DATE:

                                                                          (Seal of Court)




                                                                                                                          ' ^SSS> 8,1
                                                                   (Plaintiffs Attorney or Plaintiff ifthey are not repre j
                                                                                                                                                             S=oS
                                                                   Name:                 Attorney James Kerch, #6230.;
                                                                   Attorney for:            Plaintiff                                    Late otService                         20
                                                                   Address:                 120 W. State St. Suite 303                              (To be inserted by officer on copy left with the
                                                                   City:                    Rockford, Illinois 61101                     employer or other persons)
                                                                   Telephone:               (815) 962-5490

                                                                   If you have a disability that requires an accommodation to participate in Court, please contact the Court Disability
                                                                                                                                                                                        Coordinator
                                                                                                                               at (815) 319- 4806
Case: 3:19-cv-50160 Document #: 1-1 Filed: 07/17/19 Page 2 of 6 PageID #:5




                                                                                                                                                           "ELECTRONICALLY FILED"
                                                                                                                                                           DOC ID: 5395904
                                                                                                                                                           CASE NO: 2019-L-000Q199
                                                                                                                                                           DATE: 6/12/2019 4:07 PM
                                                                                                                                                           BY: AH, DEPUTY


                                                                                                         STATE OF ILLINOIS
                                                                                         IN THE CIRCUIT COURT OF THE 17™ JUDICIAL CIRCUIT
                                                                                                            COUNTY OF WINNEBAGO



                                                                                                                              )
                                                                      KINGDOM AUTHORITIES                                     )
                                                                      INTERNATIONAL MINISTRIES;
                                                                                                                              )
                                                                                                          Plaintiff,          )
                                                                                     vs.                                      )       NO. 201 9 L   20 1 9-L-0000 1 99
                                                                                                                              )
                                                                      CHURCH MUTUAL INSURANCE                                 )
                                                                      COMPANY,
                                                                                                                              )
                                                                                                          Defendant.          )


                                                                                                                      COMPLAINT


                                                                                                                        COUNT I
                                                                                                           BREACH OF CONTRACT


                                                                              NOW        COMES      the    Plaintiff,   KINGDOM        AUTHORITIES       INTERNATIONAL
                                                                      MINISTRIES, by and through his attorney, JAMES HURSH of DeRango and Cain, LLC, and in

                                                                      support of their complaint states as follows:

                                                                              1.   The Plaintiff, KINGDOM AUTHORITIES INTERNATIONAL MINISTRIES, is a
                                                                              religious organization duly organized pursuant to the laws of the State of Illinois.

                                                                              2.   Defendant, CHURCH MUTUAL INSURANCE COMPANY, is an Insurance

                                                                              Company with its principal place of business located at 11405 Community House Road,

                                                                              Charlotte, North Carolina 28277, and doing business in Illinois.

                                                                             3.    At      all   times    pertinent     hereto    Plaintiff,   KINGDOM    AUTHORITIES
                                                                             INTERNATIONAL MINISTRIES, had a valid insurance contract with Defendant,

                                                                             CHURCH MUTUAL INSURANCE COMPANY, under policy number 0316490-02
                                                                             025867, Plaintiff cannot at this time locate the full policy document, therefore it is not

                                                                             attached.

                                                                             4. Said Insurance Policy provided for the Defendant, CHURCH MUTUAL INSURANCE
                                                                             COMPANY, to provide payment for repairs due to storm damage.

                                                                             5. On or about May 15, 20 J7, Plaintiffs church and school were damaged by hail and
                                                                             high winds.

                                                                             6. Several members of the church performed small repairs to mitigate any further damage

                                                                             to the Church property.




                                                                                                                          1
Case: 3:19-cv-50160 Document #: 1-1 Filed: 07/17/19 Page 3 of 6 PageID #:5




                                                                               7. Plaintiff, KINGDOM AUTHORITIES INTERNATIONAL
                                                                                                                                         MINISTRIES, efforts to
                                                                               mitigate the damage were hampered by several incidents
                                                                                                                                      of rain and high winds on
                                                                               several occasions from May 201 7 to December 2017.

                                                                               8. Plaintiff, KINGDOM AUTHORITIES INTERNATIONAL
                                                                                                                                MINISTRIES, made a
                                                                               claim for the damages on or about July 23, 2017.

                                                                               9. Defendant, CHURCH MUTUAL INSURANCE COMPANY,
                                                                                                                              has and continues to
                                                                               refuse to provide coverage for the claim.

                                                                               10. Due to the Defendant, CHURCH MUTUAL INSURANCE
                                                                                                                                 COMPANY, denying
                                                                              coverage, Plaintiff, KINGDOM AUTHORITIES INTERNATIONAL
                                                                                                                                                      MINISTRIES, has
                                                                              and continues to suffer from further damage as the roof continues
                                                                                                                                                to leak.
                                                                              1 1 . A representative of Neighborhood Adjusters determined the
                                                                                                                                                roof had been damaged
                                                                              by hail as noted hi his inspection report.

                                                                               12. The cost of repairs to the roof and ceiling and drywall is at
                                                                                                                                                 least $200,000.00
                                                                               13. Plaintiff also operates a school out of the building which is affected
                                                                                                                                                          by the continued
                                                                              rain and wind damage.




                                                                              WHEREFORE,          the   Plaintiff   KINGDOM         AUTHORITIES         INTERNATIONAL
                                                                     MINISTRIES, respectfully, prays the court;

                                                                      1.   Enter Judgment in favor of Plaintiff and against Defendant
                                                                                                                                      in an amount greater than
                                                                     $200,000.00;

                                                                     2. Order Defendant to pay Plaintiff's attorneys fees; and
                                                                     3. Such other and further relief as the Court may deem just and proper.


                                                                                                             COUNT II
                                                                                                        DECLARATORY ACTION

                                                                             NOW COMES the Plaintiff, KINGDOM AUTHORITIES INTERNATIONAL
                                                                     MINISTRIES, by and through his attorney, JAMES HURSH
                                                                                                                          of DeRango and Cain, LLC., and in
                                                                     support of their complaint states as follows:

                                                                             1 4. Plaintiff realleges paragraphs 1 -1 3 above as if set forth herein
                                                                                                                                                     Count IL
                                                                             1 5. There is an actual controversy between the parties and by
                                                                                                                                            the provisions of 735 ILCS
                                                                             5/2-701 this court is vested with the power to declare the rights of the
                                                                                                                                                      parties.




                                                                                                                       2
Case: 3:19-cv-50160 Document #: 1-1 Filed: 07/17/19 Page 4 of 6 PageID #:5




                                                                              WHERFORJE plaintiff, KINGDOM AUTHORITIES INTERNATIONAL

                                                                      MINISTRIES, prays this honorable court:

                                                                      1 , Determine the rights of the parties;

                                                                      2. Fin the defendant has a duty to provide the financial coverage for repairs
                                                                                                                                                    at the church,
                                                                      3For any other relief the court deems jut and appropriate.



                                                                                                                         KINGDOM AUTHORITIES
                                                                                                                         INTERNATIONAL MINISTRIES, Plaintiff



                                                                                                                         BY:

                                                                                                                                ES HUORSH, Attorney for Plaintiff




                                                                                                                     3
Case: 3:19-cv-50160 Document #: 1-1 Filed: 07/17/19 Page 5 of 6 PageID #:5




                                                                                                            VERIFICATION



                                                                                I KINGDOM AUTHORITIES INTERNATIONAL MINISTRIES, being first duly
                                                                      sworn on oath deposes and state that I am the plaintiff herein, that I have read the foregoing

                                                                      complaint subscribed by me, and that the contents contained therein are true and correct
                                                                                                                                                               to the
                                                                      best of my knowledge and belief




                                                                                                                        KINGDOM AUTHORITIES
                                                                                                                        INTERNATIONAL MINISTRIES, Plaintiff
                                                                                                                        By: Melvin Brown, Pastor


                                                                      SUBSCRIBED AND SWORN to

                                                                      before me this y      day of
                                                                        /V\
                                                                              Zfr     ,2019

                                                                                                               NO




                                                                              Notary Public



                                                                      Signed pursuant to Supreme Court

                                                                     Rule 137




                                                                              James Hursh




                                                                     Prepared By:
                                                                     James Hursh, #6230997
                                                                     DeRango & Cain, LLC
                                                                     120 W. State St, Suite 303
                                                                     Rockford, Illinois 61101
                                                                     815/962-5490
                                                                     jhursh@derangocmn.com




                                                                                                                    4
&/3000 ScJmybs            /TjtAZdl^ UL
5*^7 ffZ t/& // 1          ° st-m
JnUCj fe/3 cAtJvt^y t*M-. ?£ lit.- 7 d&d
                                           Case: 3:19-cv-50160 Document #: 1-1 Filed: 07/17/19 Page 6 of 6 PageID #:5
